DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) s 1, 3, 5, 7, 14, 16-18, 20, 27 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Takashima (CN1677248).
 	With respect to claims 1, 3, 5, 7, 14, 16-18, 20, 27 Takashima describes a stripper (etching) composition comprising: hydrofluoric acid, sulfuric acid (claimed catalyst) (page 2), an oxidizing of hydrogen peroxide, water (page 5), organic acid such as formic acid, acetic acid, propionic acid (page 4), surfactant including condensate of naphthalene sulfonic acid-formaldehyde, which is the polymerizing of naphthalene sulfonic acid (please see references of Yan-Min and Nishiwaki below for description of the naphthalene sulfonic acid-formaldehyde condensate as polymerizing of naphthalene sulfonic acid) (page 3), an amine of primary, second, tertiary amines (e.g. diisopropylamine; N-methyldiethanolamine, dimethylaminoethanol, diethylaminoethanol, azitriethanol, 2-(2-aminoethoxy) ethanol 1-amino-2-propanol; N,N-dimethylethanolamine; N,N-diethylethanolamine; N,N-diisopropylethanolamine; N,N-di-N-propylethanolamine; N,N-diisopropyl cyclohexylamine; N,N-di-N-propyl cyclohexylamine; N, N-dibutylcyclohexylamine) (pages 2, 4), these provides claimed amine with formula (I); and an organic solvent of a glycol (e.g. diethylene glycol, ethylene glycol monomethyl ether, ethylene glycol monoethyl ether, ethylene glycol monoisopropyl ether, ethylene glycol monobutyl ether), and water (page 5).
 	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4, 6, 10, 15, 19, 21, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashima as applied to claims 1, 16, 20 above.
With respect to claims 2, 4, 6, 10, 15, 19, 26 Takashima describes the amount of acids of hydrofluoric acid and sulfuric acid is in 0.001-30 wt%, preferably 0.1-5 wt% (page 3) and the surfactant is 0.001-20 wt%, preferably 0.1-5 wt% and the amine compounds is 0.0001-10 wt%, preferably 0.01-2 wt% (page 4), the H2O2 in in the range of 0.01-5 wt% (page 5), a pH including 3-10 (page 4), and the organic solvent is 5-30 wt% (page 5).  these ranges are overlapping claimed ranges.  Overlapping ranges are held obvious.  See MPEP 2144.05. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   Therefore, one skill in the art would find it obvious before the effective filing date of the invention to use ranges including claimed ranges to provide a stripping composition with expected results.
With respect to claim 21, Takashima describes water range from 40-99.98 wt% (page 5).  ).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  One skill in the art before the effective filing date of the invention would find it obvious to use an appropriate amount of water, including an amount such as 40-50 wt%, to balance the stripping composition with expected results.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashima as applied to claim 1 above, and further in view of Yan-Min (Study on Naphthalene Sulfonic Acid Formaldehyde Condensate by Ultraviolet Absorption Spectrum). 
With respect to claim 9, Takashima doesn’t describe the surfactant of polymerized naphthalene sulfonic acid having 3 to 6 of the sulfonic acid in the polymerized compound.  However, Yan-Min the surfactant’s dispersion performance is closely related to its degree of polymerization wherein its sulfonic acid structure can have from 1 to more than 15 (abs.; page 2).  Therefore, one skill in the art would find it obvious before the effective filing date of the invention to have any polymerized sulfonic acid structure in the polymer depending on the desired dispersion performance as Yan-Min teaches that an n of 3-6 would be somewhat a medium degree of polymerization as long as its dispersion performance can facilitate to form a stripper composition with expected results. 
Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashima as applied to claim 1 above, and further in view of Wada et al (US 2020/0211856).
With respect to claims 11-13, Takashima doesn’t describe the composition further includes a pyridine compounds as cited in claim 11 and 12 at a concentration of about 0.01-1 wt%.  Wada describes an etching composition having a pyridine compounds (e.g. picolinic acid) at a concentration of preferably 0.05-3 wt% is used to adjust the pH (para 41, 47).  Prior art which teaches a range overlapping, approaching or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03. The (i) preferably smaller range shows that the full range is taught with sufficient specificity.  One skill in the art before the effective filing date of the invention would find it obvious to use any known compounds including a pyridine, in light of Wada, in order to adjust the pH of the composition.
Claim(s) 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashima as applied to claim 1 above, and further in view of Murayama (WO 2017126554).
 	With respect to claims 22-25, Takashima doesn’t describe a silane compound cited in claims 22-24 and at a concentration about 0.001 to about 0.5 wt%.  However, he teaches that the composition may contain corrosion inhibitors (page 4) and Murayama teaches that such claimed silane compounds are known corrosion inhibitors (e.g. methyltrimethoxysilane) at a concentration 0.01-5 wt% (page 10).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  One skill in the art would find it obvious before the effective filing date of the invention to use known compounds without changes in their respective functions, in this case using known amine corrosion inhibitors in light of Murayama, to provide a composition with expected results.

Yan-Min (Naphthalene Sulfonic Acid Formaldehyde condensate)  and Nishiwaki (US2008/0173328) (para 43) are cited to show condensate of naphthalene sulfonic acid formaldehyde includes polymerized naphthalene sulfonic acid.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10920144 or over claims 1-10 of U.S Patent No. 11124704 in view of Kim et al. (US 2020/0079999). The claims 1-32 of Patent ‘144 or claims 1-10 of Patent ‘704 describe an etching composition having the same components as that of the claimed invention.  However, the claims of Patent ‘144 or claims of Patent ‘704 do not describe the composition having a catalyst of a sulfuric acid, a sulfonic acid, or a phosphonic acid.  Kim teaches an etching composition that includes a sulfuric acid or a methanesulfonic acid (claims 1, 8).  It would have been obvious for one skill in the art to before the effective filing date of the invention to have a catalyst such as a sulfuric or sulfonic acid in light of Kim’ s teaching because he teaches that by using such catalyst in the etching solution, peracetic acid can be prepared more quickly in the etching solution of GeSi that contains acetic acid and H2O2 (para 20, 25).
Claims 1-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 17/398181 (referred as ‘181) in view of Kim et al. (US 2020/0079999). The claims of application ‘181 describe an etching composition having the same components as that of the claimed invention.  However, the claims of application ‘181 does not describe the composition having a catalyst of a sulfuric acid, a sulfonic acid, or a phosphonic acid.  Kim teaches an etching composition that includes a sulfuric acid or a methanesulfonic acid (claims 1, 8).  It would have been obvious for one skill in the art to before the effective filing date of the invention to have a catalyst such as a sulfuric or sulfonic acid in light of Kim’ s teaching because he teaches that by using such catalyst in the etching solution, peracetic acid can be prepared more quickly in the etching solution of GeSi (para 20, 25) that contains acetic acid and H2O2.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2, 4, 6, 10-13, 15, 19, 20, 22-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The claim doesn’t exclude how the components react to each other in the composition. Under broadest interpretation of the claims, see MPEP 2111; Takashima would still provide a composition contains at least two inorganic acids including HF acid in the acid form as Takashima describes that the inorganic acids are needed in the composition to make at least two inorganic acid salts.  Furthermore, at least in the beginning when the components are added, the composition would contain those inorganic acids in their acid form.  
 	Also, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the HF and sulfuric acids are in their acid form in the “final composition”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In addition, the claimed composition contains other chemicals such as H2O2, amine having OH, which could also react with the acids; therefore, it’s not clear if these two acids are in their acid form in the final composition.  
	It appears that applicant argues there is no motivation to provide these two acids in the composition since the probability of using them is 0.18%.  This is found unpersuasive.  This does not traversed the fact that before the effective filing date of the invention, these two acids are known and taught by one skill in art to be used in a composition that exhibit excellent photoresist stripping effect (page 5 of the Takashima).  He describes “preferably, sulfuric acid, hydrochloric acid, nitric acid, phosphoric acid, and hydrofluoric acid are preferred”.  See page 2.  Therefore, contradict to applicant’s argument.  These two acids are preferred.
 	Referring to applicant’s remark that formic acid, acetic acid, propionic acid, naphthalene sulfonic acid-formalin, and H2O2 are options among a large number of components taught by Takashima; somehow this suggests that he doesn’t teach using them together, is found unpersuasive.  This doesn’t take away the fact that, before the effective filing date of the claimed invention, a variety of combination including claimed combination of the chemicals are known and taught by one skill in the art, in this case by Takashima.  
 	Applicant’s remark that the prior arts Bjelopavlic ‘808 and ‘612 do not qualify as prior art under 35 U.S.C §102(a)(1) or 35 U.S.C §102(a)(2) has been recorded.  The rejections under these prior arts are withdrawn.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	With respect to claim 8, Takashima doesn’t describe the at least organic acid or an anhydride thereof, the at least organic acid comprising formic acid, acetic acid, propionic acid or butyric acid in an amount of from about 30 wt% to about 90 wt% of the composition.  He describes the organic acids of comprising formic acid, acetic acid, propionic acid, or hydroxybutyric acid is from 0.0001-10 wt% (page 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



12/14/2022